Exhibit 10.2

 

TENTH AMENDMENT TO
SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE

 

This TENTH AMENDMENT TO SENIOR FIRST PRIORITY SECURED PROMISSORY NOTE (this
“Tenth Amendment”) is made as of March 12, 2014 by and between Prospect Global
Resources, Inc., a Delaware corporation (“Maker”), and the Karlsson Group, Inc.,
an Arizona corporation (“Holder”), with respect to the following facts:

 

RECITALS

 

WHEREAS, Maker issued to Holder that certain Senior First Priority Secured
Promissory Note dated August 1, 2012 (the “Original Note”), whereby the Maker
promised to pay to Holder the principal sum of One Hundred Twenty-Five Million
Dollars ($125,000,000);

 

WHEREAS, American West Potash, LLC, a Delaware limited liability company
(“AWP”), Prospect Global Resources, Inc., a Nevada corporation (“Prospect
Nevada”), Apache County Land & Ranch, LLC, a Nevada limited liability company
(“Apache”), Maker and Holder entered into that certain Extension Agreement (the
“Extension Agreement”) dated as of April 15, 2013;

 

WHEREAS, Maker and Holder entered into an Amendment to Senior First Priority
Secured Promissory Note dated April 15, 2013 (“First Amendment” and the Original
Note as amended thereby and as otherwise amended, restated or modified from time
to time, the “Note”);

 

WHEREAS, AWP, Prospect Nevada, Apache, Maker and Holder entered into that
certain Second Extension Agreement dated as of June 26, 2013;

 

WHEREAS, Maker and Holder entered into a Second Amendment to Senior First
Priority Secured Promissory Note dated as of June 26, 2013;

 

WHEREAS, Maker and Holder entered into a Third Amendment to Senior First
Priority Secured Promissory Note dated as of September 9, 2013;

 

WHEREAS, Maker and Holder entered into a Fourth Amendment to Senior First
Priority Secured Promissory Note dated as of September 13, 2013;

 

WHEREAS, Maker and Holder entered into a Fifth Amendment to Senior First
Priority Secured Promissory Note dated as of November 13, 2013;

 

WHEREAS, Maker and Holder entered into a Sixth Amendment to Senior First
Priority Secured Promissory Note dated as of December 3, 2013;

 

WHEREAS, Maker and Holder entered into a Seventh Amendment to Senior First
Priority Secured Promissory Note dated as of December 10, 2013;

 

--------------------------------------------------------------------------------


 

WHEREAS, Maker and Holder entered into an Eighth Amendment to Senior First
Priority Secured Promissory Note dated as of January 31, 2014;

 

WHEREAS, Maker and Holder entered into a Ninth Amendment to Senior First
Priority Secured Promissory Note dated as of March 7, 2014;

 

WHEREAS, AWP, Prospect Nevada, Apache, Maker and Holder entered into that
certain Fifth Extension Agreement (the “Fifth Extension Agreement”) dated as of
March 12, 2014; and

 

WHEREAS, it is a condition to the effectiveness of the Fifth Extension Agreement
that Maker and Holder modify the Note.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Maker and Holder hereby agree as follows:

 

AGREEMENT

 

1.                                      Defined Terms.  All capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Note.

 

2.                                      Amendments.

 

(a)                                 Amendment to Section 2.2.  Section 2.2 of
the Note is amended and restated to read in its entirety as follows:

 

“Payments Other Than Interest or Principal.  Maker shall pay to Holder,
designating in writing such payments as payments under this section of this
Note, the following amounts, as additional consideration for the Holder’s sale
of its membership interest in American West Potash, LLC under the Purchase
Agreement and not as prepayments of principal under this Note, (i) a payment
equal to the 2012 453A Amount on or before the Initial 453A Payment Date, (ii) a
payment equal to the 2013 453A Amount on or before the Initial 453A Payment
Date, (iii) a payment equal to the 2014 453A Amount on or before February 10,
2015, and, (iv) along with each payment of principal pursuant to Section 3.2 of
this Note, and at the Maturity Date, the Principal Payment Tax Gross-Up Amount
or amount due under Section 3.5 with respect to such payment; provided, however,
that no Principal Payment Tax Gross-Up Amount or amount under Section 3.5 shall
be due with respect to the first $200,000 of pre-payments under Section 3.2(a). 
For purposes hereof, the “Initial 453A Payment Date” shall mean the earlier of
(i) April 10, 2014; and (ii) the date of occurrence of the first Event of
Default to occur under this Note on or after November 14, 2013.  For the
avoidance of doubt, no payment made pursuant to any other provision of this
Note, including but not limited to Section 3.2(c) hereof, shall satisfy in whole
or any part Maker’s obligation to make the payments set forth in this
Section 2.2.”

 

(b)                                 Amendment to Section 3.4.  Section 3.4 of
the Note is amended to read in its entirety as follows:

 

2

--------------------------------------------------------------------------------


 

“Prepayment Discount.  In the event that Maker makes payments under the Note
totaling Twenty-Five Million Dollars ($25,000,000) on or after December 10, 2013
and on or before April 10, 2014, whether through one or multiple payments, and
whether pursuant to Section 2.2, Section 3.2 or Section 3.3, then all of Maker’s
obligations under this Note shall be deemed to have been satisfied in full by
Maker as of the date of such payment, or, in the case of multiple payments, the
date on which the last such payment is made.”

 

(c)                                  Amendment to Section 5.4(ii). 
Section 5.4(ii) of the Note is amended to read in its entirety as follows:

 

“No later than April 10, 2014, deliver a completed and updated 43-101 final
resource report for purposes of the Definitive Feasibility Study.”

 

(d)                                 Amendment to Section 5.13.  Section 5.13 of
the Note is amended to read in its entirety as follows:

 

5.13                        “Section 3.4 Prepayment.  Maker shall not have
prepaid the Note in the full amount of Twenty-Five Million Dollars ($25,000,000)
on or after December 10, 2013 and on or before April 10, 2014 in accordance with
Section 3.4 of the Note.”

 

(e)                                  New Section 11.  The following new
Section 11 shall be added to the Note:

 

“Copies of Communications with Governmental Authorities.  Within two
(2) business days from the sending or receipt thereof, as applicable, Maker
shall, and shall cause Prospect Nevada to, deliver to Holder: (i) copies of all
written correspondence with any state or federal governmental authority
(including but not limited to the ASLD), including but not limited to electronic
correspondence and including but not limited all correspondence of any kind and
nature regarding or relevant to any Mineral Development Report, any exploration
permit, or any mining license; and (ii) true and correct summaries of all
non-written communications with any state or federal governmental authority
(including but not limited to the ASLD), including but not limited to all
communications of any kind and nature regarding or relevant to any Mineral
Development Report, any exploration permit, or any mining license.”

 

3.                                      Miscellaneous.

 

(a)                                 No Other Amendment.  Except as expressly
amended in this Tenth Amendment, all provisions of the Note shall remain in full
force and effect, and the parties thereto and hereto shall continue to have all
their rights and remedies under the Note.  In the event of a conflict between
the terms and provisions of this Tenth Amendment and the terms and conditions of
the Note, the provisions of this Tenth Amendment shall govern.

 

(b)                                 Relation to Note.  This Tenth Amendment
constitutes an integral part of the Note.  Upon the effectiveness of this Tenth
Amendment, each reference in the Note to “this

 

3

--------------------------------------------------------------------------------


 

Promissory Note,” “hereunder,” “hereof,” or words of like import referring to
the Note, shall mean and be a reference to the Note as amended hereby.

 

(c)                                  Successors and Assigns.  This Tenth
Amendment shall be binding on and shall inure to the benefit of the parties
hereto and their respective successors and assigns except as otherwise provided
herein.

 

(d)                                 Counterparts.  This Tenth Amendment may be
executed by the parties hereto on any number of separate counterparts, any of
which may be executed and transmitted by facsimile, and each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
executed and delivered as of the date first above written.

 

 

MAKER:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

 

 

ACKNOWLEDGED AND AGREED TO

EFFECTIVE AS OF MARCH 12, 2014:

 

THE KARLSSON GROUP, INC.,

an Arizona corporation

 

 

By:

/s/ Michael Stone

 

Name:

Michael Stone

 

Title:

CFO/Treasurer

 

 

4

--------------------------------------------------------------------------------